DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Amendment filed 5/26/2022 has been entered and fully considered. Claims 1-4, 6, 8-12, 21, 22, 24-27, 29 and 30 are pending. Claims 5, 7, 13-20, 23 and 28 are cancelled. Claims 25 and 26 are amended. No new matter is added. 


Response to Arguments
Applicant’s arguments, see REMARKS, filed 5/26/2022, with respect to claim 25 have been fully considered and are persuasive.  All outstanding rejections have been withdrawn. 
Applicant notes that the limitations of claim 28, which had only been objected to previously, have been incorporated into claim 25. As such, claims 25-27 and 29 are allowable. 
Examiner agrees. 

Allowable Subject Matter
Claims 1-4, 6, 8-12, 21, 22, 24-27, 29 and 30 are  allowed.
The following is an examiner’s statement of reasons for allowance:
SHIM et al. discloses that the coarse particles account for about 40  to 50 vol% of the solids in the slurry, while the fine particles account for between 40 and 59 vol% of the solids (Paragraph [0025]). This is in relation to the solids in the slurry and not the entire slurry. Moreover, these ranges do not necessarily convert to the claimed weight percentages of the components claimed with respect to the entire slurry, per se.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745